Caplan, Chief Justice,

dissenting:

Believing firmly that there was no genuine issue of material fact and that summary judgment was proper on the record before us, I respectfully dissent.
The mutual release provided that all matters in controversy in the earlier action were settled, with preju*323dice, and that “no further actions may be predicated or commenced surrounding and concerning the matters contained in said suit.” That ownership of the slag was a subject of the first suit cannot be denied. The mutual release is clear and unequivocal and needs no construction. The intention clearly expressed therein was to settle all matters relative to the ownership of said slag.
The majority concludes from the letter of February 9, 1972, wherein Cassella was given the right to remove 1000 tons of slag, that an issue was raised as to whether the defendants wrongfully removed a portion of that 1000 tons. In fact, the majority assumes that the 630 tons for which suit was instituted, was a part of the said 1000 tons of slag. The record does not support that assumption. Cassella did not know how many tons he had removed. In his complaint he made no claim that the 630 tons, for which he was suing, was a part of the 1000 tons referred to in the letter. There was no allegation that he did not get or that he was deprived of the 1000 tons to which he was entitled by the letter of February 9, 1972.
There is nothing in the record which even tends to show that the 630 tons of slag sought by Cassella was not a part of that slag involved in the first case. The ownership to that slag was settled by the execution of the mutual release. Without, at least, an allegation by Cassella that the 630 tons was a part of the 1000 tons to which he was entitled, no material issue exists as to the ownership of the 630 tons and the court, so finding,- did not err. I would affirm the judgment of the Circuit Court of Hancock County.
I am authorized to say that Justice Neely joins in this dissent.